Citation Nr: 1741589	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-24 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to Department of Veterans Affairs (VA) death benefits.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran served on active duty from January 1945 to March 1946.  He died in April 1988, and the appellant seeks to be recognized as his surviving spouse for VA purposes.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2012 administrative determination by the Pension Management Center at the St. Paul, Minnesota Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the appellant's claim for death benefits on the basis that the appellant was not entitled to recognition as the Veteran's surviving spouse for purposes of receiving such benefits due to violation of the continuous cohabitation requirement.  In June 2017 the appellant appeared at the San Diego, California RO (which currently has jurisdiction of her claim) for a videoconference hearing before the undersigned; a transcript of the hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was discharged from service in March 1946. 

2.  The Veteran and the appellant were married in August 1960, and remained married until the death of the Veteran in April 1988; the appellant has not remarried since his death.  
3.  Prior to the Veteran's death, the Veteran and appellant did not cohabitate continuously, initially due to the misconduct of the Veteran without the fault of the appellant and subsequently by mutual consent of the Veteran and appellant and for purposes of convenience and business that did not show an intent of the appellant to desert the Veteran.    


CONCLUSION OF LAW

The appellant has met the criteria for recognition as the Veteran's surviving spouse for VA death benefit purposes.  38 U.S.C.A. §§ 101(3), 1102, 1304, 1310, 1311, 1541, 5107 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.54, 3.205 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  As the Board's decision regarding recognition of the appellant as the surviving spouse of the Veteran for VA death benefits purposes is favorable to the appellant, no further action is required to comply with the VCAA.

Recognition as the Surviving Spouse

The threshold question in this case is whether the appellant is a proper claimant to receive VA death benefits as the surviving spouse of the Veteran.  The appellant maintains that for VA benefit purposes she should be recognized as the Veteran's surviving spouse. 
Governing law provides that benefits may be paid to the surviving spouse of a veteran if certain requirements are met.  38 U.S.C.A. §§ 1102, 1304, 1310, 1311, 1541 (West 2014).  A "surviving spouse" is defined as a person who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse), and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50 (2016).

The surviving spouse of a qualified veteran is eligible to receive death benefits (i.e., DIC, compensation, accrued benefits, or pension) if the surviving spouse was married to the veteran for one year or more.  38 C.F.R. § 3.54(a).  To qualify as a surviving spouse, the person's marriage to the veteran must meet the requirements of either 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  38 C.F.R. § 3.50(b).  Under 38 C.F.R. § 3.1(j), a marriage is defined as "a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 C.F.R. § 3.1(j); see 38 U.S.C. § 103(c).

Regarding continuous cohabitation, under 38 C.F.R. § 3.53 there must be continuous cohabitation from the date of marriage to the date of death of the veteran except where the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur will not break the continuity of the cohabitation.  The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, businesses, or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken. 

Based on a careful review of the record, the Board finds that the appellant qualifies as the surviving spouse of the Veteran for purposes of receiving VA death benefits.  

First, a certified copy of a marriage certificate is of record, showing the Veteran and the appellant were married in Nevada in August 1960.  Then, according to a death certificate of record, the Veteran died in April 1988, which is more than one year after they were married.  The appellant does not indicate and the evidence does not reflect that she has remarried or has held herself out openly to the public to be the spouse of another person.  Accordingly, the appellant is shown to meet the eligibility requirements based solely on her civil marriage.  38 U.S.C.A. §§ 101(3), 1102; 38 C.F.R. §§ 3.50, 3.54.  

Second, as the Veteran and the appellant lived separately for a great many years before he died, the crucial issue presented in this case is whether the appellant meets the "continuous cohabitation" requirement to be deemed a surviving spouse for VA purposes.  

The RO denied the appellant's claim for death benefits on the basis that she did not satisfy the continuous cohabitation requirement in her marriage to the Veteran.  It was noted that the Veteran's death certificate listed him as "divorced" and that the informant on the death certificate was his (and the appellant's) son.  Moreover, the record contained an Interlocutory Judgment of Divorce by Default, dated in April 1969, which shows that the appellant was entitled to a divorce from the Veteran.  (A note of caution following the judgment states that the order was not a judgment of divorce but that the parties would remain has husband and wife until a final judgment of divorce was entered after one year and would not be entered unless requested by one of the parties.)  In a February 2012 statement, the appellant indicated that she and the Veteran reconciled in December 1969 and were together for approximately nine months, and that her divorce was never finalized.  She also stated that she and the Veteran had amicably agreed to separate but to still hold themselves out as married to one another.  She explained that the Veteran's status of "divorced" listed on his death certificate was due to the assumption of their son, who took care of the arrangements after the Veteran died, that they had divorced.  She further noted that in separating from the Veteran, they understood that although they were not able to live with each other, they would continue to consider themselves married to each other.  

Additional evidence received following the RO's denial of benefits includes records showing that the appellant obtained an amended death certificate, reflecting that the Veteran's status of "divorced" was changed to "married."  (The Veteran's son, who was the informant listed on the death certificate, indicated in a statement that he procured the amended certificate, explaining that when he was 10 years old and his parents separated he had assumed that they had also divorced at that time.)  Other local court documents show that a records search was completed and it was certified that no final judgment had ever been entered in regard to the dissolution of the appellant's and Veteran's marriage.  At her Board hearing, the appellant testified that her marriage to the Veteran was never finalized and that they were legally married at the time of his death.  Therefore, the Board finds that at the time of the Veteran's death, the appellant was the spouse of the Veteran when he died.  

After further consideration of the evidence, the Board also finds that the appellant meets the definition of a surviving spouse for the purpose of establishing entitlement to VA death benefits.  The appellant was the spouse of the Veteran at the time of his death, and it has not been shown that the appellant has remarried or has held herself out to be the spouse of another.  The appellant concedes, however, that she and the Veteran had not lived continuously from the date of marriage in August 1960 until the date of the Veteran's death in April 1988.  Nevertheless, the evidence reflects that their separation was essentially due to the Veteran's misconduct without the appellant's fault, at least initially, and that subsequently the appellant and Veteran mutually agreed to live apart but stay legally married for the sake of their young son and for reasons of convenience and business (without evidence that the appellant intended to desert the Veteran).  There is no information to the contrary.  

Probative evidence in the file shows "continuous cohabitation" requirements were met after the appellant and Veteran separated in April 1969.  The appellant (and one of her daughters) testified regarding the reason she separated from the Veteran was for safety due to his alcoholic binges and abuse of the appellant and her two daughters from a previous relationship (she said she was "deathly afraid of him" then).  She indicated that after she petitioned for divorce (and before any final judgment was to be made), she and the Veteran attempted to reconcile and had lived together for nine months before they decided to live apart.  They then mutually decided to stay married, particularly for the sake of their son.  When asked why she did not live with the Veteran in the last 10 years of his life when he was no longer abusive toward her (and presumably her now adult daughters), she replied that she had attained a managerial position in her job, was completely independent, and did not have to "worry if maybe down the line he would start drinking again."  She also explained that they lived in two different places (he at the beach and she inland) where each was happy and neither had a desire to relocate.  In other words, it was a matter of convenience and business that they continued living apart once the Veteran's dangerous behaviors abated or ceased to be problematic.  She testified essentially that it was not hers or the Veteran's intent for their marriage to end when they amicably and finally separated after attempting reconciliation, and that there is no issue of abandonment of the Veteran and the marriage by her.  

Other evidence includes statements from both of the appellant's daughters (who were the Veteran's step-children), attesting to the drinking and abusive nature of the Veteran and the resultant chaotic childhood they lived.  There is also a Complaint for Divorce; Extreme Cruelty, filed in July 1968 by the appellant against the Veteran, alleging that he had treated her with "extreme cruelty and has wrongfully inflicted on [her] grievous mental suffering."  

Viewing the evidence in a light most favorable to the appellant, the Board finds that the appellant's and Veteran's separation initially can be viewed as having been due to the Veteran's misconduct without the appellant's fault.  Later, after reconciling, they separated again with the acknowledgment that they could not live together but with the intention of remaining married.  They continued to live separately essentially for purposes of convenience and business.  No intent on the part of the appellant to abandon the Veteran and the marriage is shown.  As there is no contradictory information to show otherwise, the statements of the appellant as to the reason for the initial separation, and the continued separation once the initial reason had ceased being an issue, are accepted for the purpose of demonstrating an unbroken continuity of cohabitation.  38 C.F.R. § 3.53.  The other evidence of record, to include court documentation, corroborates these findings.  

The Board concludes that the appellant's marriage to the Veteran was valid for VA purposes and that she meets the definition of a surviving spouse for the purposes of entitlement to death benefits under 38 C.F.R. § 3.54.  Recognition of her as the Veteran's surviving spouse for VA purposes is warranted.  38 C.F.R. §§ 3.50, 3.54.  


ORDER

The appeal seeking recognition of the appellant as the surviving spouse of the Veteran for the purpose of establishing entitlement to VA death benefits is granted.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


